Citation Nr: 0529028	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis, restrictive 
lung disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim for 
service connection.  

In August 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a September 2005 motion, this appeal has been 
advanced on the docket because of financial hardship.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed asbestosis, restrictive lung 
disease is not related to his military service.


CONCLUSION OF LAW

Asbestosis, restrictive lung disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§  3.159, 3.303 
(2005).      

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify 
under the VCAA.  In correspondence dated in April 2004, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The April 2004 VCAA notice 
also advised the veteran of what the evidence must show to 
establish service connected compensation benefits.  
Furthermore, the RO requested that the veteran send any 
evidence or information in his possession that he believed 
would support his claim.  

In addition, the RO provided the veteran with a copy of the 
July 2004 rating decision, and the August 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
August 2004 SOC also provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and VA outpatient treatment 
records dated from April 2001 to July 2004.  The RO also 
scheduled a Board hearing by videoconference for the veteran 
that was held in August 2005.  In addition, the RO submitted 
a request to verify the veteran's claimed exposure to 
asbestos.  In May 2004, the RO obtained pertinent service 
records.        

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     

II.	Evidence

The service medical records do not reflect a diagnosis or 
treatment of a respiratory disorder.  The November 1968 
examination report reveals that the veteran's lungs and chest 
were clinically evaluated as normal when he entered service.  
An April 1969 service treatment record shows that the veteran 
complained of chest pain; the examiner noted that the 
veteran's heart and lungs were normal.  An annual chest x-ray 
conducted in April 1970 showed results that were 
"essentially negative."  The November 1970 separation 
examination report also noted that the veteran's lungs and 
chest were clinically evaluated as normal.  

The veteran's DD 214N shows that he served in the Navy as a 
fireman and served aboard the USS Affray (MSO-511).  The 
service personnel records show that the veteran also served 
aboard the USS Ozark (MCS-2).  

There are no service records that document the veteran's 
exposure to asbestos during service.  

Private medical records dated from April 2002 to January 2004 
include documentation of a diagnosis of asbestosis and 
provide information regarding the veteran's exposure to 
asbestos after service.      

In April 2002, a private radiologist, Dr. F.M.D., noted that 
fairly extensive pleural thickening was seen on both chest 
walls.  There were mild interstitial changes in the lung 
bases bilaterally consisting of irregular linear opacities.  
Dr. F.M.D. concluded that the interstitial and pleural 
changes were consistent with asbestosis given an appropriate 
exposure history and latency.  

A May 2002 letter written by a private physician, Dr. S.D.P., 
reveals that the veteran reported that he worked in the 
mechanical department of a railroad company from 1977 to 
1995.  His weekly duties included welding and "burning," 
the removal of asbestos-containing insulation from pipes on 
trains, and the use of "asbestos-containing grinding 
disks."  In addition, he replaced "brake shoes" that 
contained asbestos and had "direct contact" with air hoses 
that had asbestos.  It is noted that no respiratory 
protection was used.  

The May 2002 letter also shows that the veteran had a history 
of smoking up to 1 pack per week for 10 years, but quit 
smoking in 1990.  The physician wrote that pulmonary function 
tests revealed a moderate restrictive ventilatory defect.  He 
concluded the veteran had mild asbestosis and fairly 
extensive pleural thickening related to asbestos exposure.    

In March 2003, a private radiologist, Dr. F.M.D., conducted a 
PA and lateral chest examination of the veteran and compared 
results with prior December 2001 chest films.  He concluded 
that the veteran showed chronic interstitial and pleural 
changes, stable since the prior study, findings consistent 
with asbestosis given an appropriate exposure history and 
latency with no evidence for progression.   

In a May 2003 letter, a lung and critical care specialist 
(Dr. J.A.B.) noted that the veteran was diagnosed with 
asbestosis and had a "very significant asbestos exposure 
history where he worked as a mechanic changing brake pads."  
The veteran's smoking history was noted as "very 
insignificant."  The examination report also noted that 
laboratory data showed a restrictive lung disease.    

The veteran also underwent a CT scan of the chest in May 2003 
as ordered by Dr. J.S.  The July 2003 examination report 
noted that the veteran demonstrated minimal nonspecific 
subpleural stranding in the lung bases.  The examining 
physician concluded that there was no evidence for 
significant interstitial lung disease, focal pleural 
thickening or calcification to indicate asbestosis.   

In January 2004, a private radiologist, Dr. L.A.V., conducted 
a PA and lateral chest examination of the veteran as ordered 
by Dr. S.D.P.  It is noted that there were no previous films 
available for comparison.  The examination report reveals 
that the veteran's lungs showed no consolidation or 
interstitial edema.  There was some subtle pleural thickening 
noted in the left lower lung field.  The radiologist 
concluded that the veteran demonstrated, among other things, 
cardiomegaly and focal pleural thickening along the lower 
left hemithorax.   

Approximately a week later, Dr. F.M.D. reviewed the PA and 
chest films taken the previous week and compared them to 
prior films of March 2003 and April 2002.  He noted that he 
continued to see bibasilar interstitial changes consisting of 
irregular linear opacities and pleural plaques with 
thickening on the chest walls similar to the prior studies.  
He further added that such results would be consistent with 
asbestosis given an appropriate exposure history and latency.  

A January 2004 examination report written by Dr. S.D.P. noted 
that he had previously ordered the chest x-ray because 
pulmonary function tests had revealed a "moderately severe 
restrictive ventilatory defect."  He wrote that the first 
radiology report was inadequate because the chest x-ray had 
not been compared with previous studies.  After comparison 
with prior chest x-rays, Dr. S.D.P. agreed with the second 
interpretation and concluded that the veteran had 
"asbestosis and pleural plaques related to asbestos 
exposure."  He also referenced his previous letter 
describing the veteran's occupational history as it related 
to his history of exposure to asbestos.  

The veteran filed a claim for entitlement to service 
connection for his respiratory disorder in April 2004.  

Statements from the veteran's children and siblings, which 
were received in July 2004, note that the veteran has 
difficulty breathing.   

In the July 2004 notice of disagreement (NOD), the veteran 
contended that he was "around a lot of welding" and 
breathed in dust particles while serving aboard the USS Ozark 
MCS-2 and USS Affray MSO 511.  He noted that he worked for a 
railroad company for 18 1/2 years but maintained that he was 
first exposed to asbestos in the military.  He explained that 
his duties as a fireman required that he work in the engine 
room, which contained dust from the asbestos, and "blow off 
with air the machinery."  He added that he did not wear a 
protective mask.  In addition, he reported that he had to 
repair and insolate the water pipes and air ducts.  He also 
attached generic literature regarding asbestosis-related 
disease.

In the September 2004 VA Form 9, the veteran maintained his 
in-service exposure to asbestos and toxic chemicals resulted 
in his asbestosis.  He reported that his duties as a fireman 
aboard the USS Ozark and USS Affray included cleaning 
machinery in the engine and boiler rooms.  In addition, he 
reported that he was exposed to welding dust and debris as 
well as diesel and jet fuels during service. 

In the August 2005 hearing transcript, the veteran indicated 
that he had filed a claim for asbestosis against the railroad 
company, which resulted in summary judgment.  The veteran 
explained that he had previously signed a release form that 
prevented any future compensation for claims associated with 
his work for the railroad.  He reported that he signed the 
release form before learning of his diagnosis of asbestosis.      

III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases that provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A 
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  VAOPGCPREC 
4-00.  Additionally, while not discussed in VAOPGCPREC 4-00, 
it is likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

Moreover, it is recognized that the Board has the authority 
to assess the credibility and probative value of evidence in 
determining the question of service connection.  See Owens v. 
Brown, 7 Vet. App. 429,  433 (1995) (stating that the Board 
may favor one medical opinion over another provided that it 
offers sufficient reasons or bases).  

IV.	Analysis

The claims file reveals that the veteran has been diagnosed 
as having asbestosis, which was first noted in April 2002.  
Most recently, a January 2004 examination report also reveals 
a diagnosis of asbestosis after comparing the chest x-rays to 
prior studies.  Additionally, it is noted that he showed a 
moderately severe restrictive ventilatory defect.  The Board 
acknowledges that a July 2003 examination report reveals that 
a May 2003 CT scan of the veteran's chest showed no evidence 
of significant interstitial lung disease, focal pleural 
thickening or calcification to indicate asbestosis; however, 
the CT scan is not the most recent examination of record, did 
not compare results to prior findings, and was inconsistent 
with other prior assessments of the veteran.  Id.  Thus, the 
Board concludes that the most probative evidence establishes 
that the veteran currently has the disability at issue.  
38 C.F.R. § 3.303 (2005).

The Board observes that the veteran does not contend and the 
service medical records do not show that he was treated for 
or diagnosed as having a respiratory disorder in service.  
The veteran's lungs and chest were clinically evaluated as 
normal upon his separation from active duty.  Furthermore, 
the record shows that the veteran was first diagnosed with 
asbestosis in 2002, approximately 32 years after his 
discharge from service.  

The veteran contends that he was first exposed to asbestos 
while working as a fireman during service and his diagnosis 
of asbestosis in 2002 falls within the applicable latency 
period.  Nonetheless, the service records do not confirm 
asbestos exposure in service.  There is evidence, however, 
that the veteran had "very significant" occupational 
exposure to asbestos after service.  The record reveals that 
the veteran reported that he was frequently exposed to 
asbestos while working for a railroad company for over 18 
years and did not wear respiratory protection during that 
time.  

Additionally, no competent medical evidence links the 
veteran's asbestosis, restrictive lung disease to his active 
service.  Alternatively, the record reflects that medical 
findings of asbestosis were related to the veteran's work-
related asbestos exposure after service.  This conclusion is 
also supported by the fact that the veteran first filed a 
claim with the railroad company, rather than VA, for his 
asbestosis.  Although the veteran maintains that that his 
respiratory disorder was caused by his exposure to asbestos 
during service, the Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Based on the foregoing, service 
connection is not warranted.  38 C.F.R. § 3.303 (2005).  

In conclusion, there is competent medical evidence of record 
showing that the veteran is diagnosed with asbestosis; 
however, there is no medical evidence that establishes a 
nexus between the veteran's respiratory disorder and his 
service.  As such, the Board finds the preponderance of the 
evidence is against the claim for service connection for 
asbestosis, restrictive lung disease.  Accordingly, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis, restrictive 
lung disease is denied.  



                        
____________________________________________
	K.  Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


